COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-396-CV
 
IN RE CHARLES WALTER HILL                                                  RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  An appellate court has no
authority to mandamus a district clerk unless the clerk is interfering with the
court=s
jurisdiction.  See Tex. Gov=t Code Ann. '
22.221(a)-(b) (Vernon 2004) (providing that court of appeals may issue writ of
mandamus only against district and county judges, or as necessary to enforce
jurisdiction of appellate court); In re Washington, 7 S.W.3d 181, 182
(Tex. App.CHouston [1st Dist.] 1999, orig.
proceeding); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.CSan
Antonio 1998, orig. proceeding).   
 




Relator=s
petition does not involve a complaint that the district clerk is interfering
with this court=s jurisdiction.  Accordingly, relator=s
petition for writ of mandamus is denied.
PER CURIAM
 
 
PANEL 
B:  MCCOY, LIVINGSTON, and WALKER,
JJ. 
 
DELIVERED: 
November 29, 2007  




    [1]See
Tex. R. App. P. 47.4.